Pee Cueiam.
The plaintiff brought his action against the defendant for the sum of $500 for breach of a contract between them, of which the following is a copy:
“Newark, April 12th, 1926.
Deceived from Albert Luebbers deposit of $50 [fifty dollars] on property situated on Mount Pleasant avenue, West Orange, New Jersey, purchase price $2,000 [two thousand dollars], estate of Mr. and Mrs. C. A. Schaal.
Deposit to be returned in case fire insurance company decides to rebuild house on said property.
Balance due upon delivery of deed of said property.
Deceived deposit of $50.
Chas. J. Schaal,

Administrator of Estate.”

The trial judge gave a judgment for $50 in favor of the plaintiff and against the defendant.
From this judgment defendant has appealed to this court.
A state of the case was agreed upon between the attorneys of the respective parties and is printed in the record before *311us. There is no indication anywhere in the state of the case of any particular error relied on by appellant for a reversal of the judgment. There is no specification of causes for reversal.
The judgment is affirmed, with costs.